 1   DEVIN FOK (SBN #256599)
     DHF Law, PC
 2   16 N. Marengo Ave., Suite 403
 3   Pasadena, CA 91101
     Telephone: (888) 651-6411
 4   Facsimile: (818) 484-2023
     devin@devinfoklaw.com
 5
 6
     Attorneys for Plaintiff and Proposed Class
 7
                               UNITED STATES DISTRICT COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
10   JOHN DOE, on behalf of the                CASE NO. 3:18-cv-07344-RS
     proposed class,
11
                                               ORDER STIPULATION
12                Plaintiff,                   REGARDING
                                               CONTINUANCE OF MOTION
13      v.                                     FOR CLASS CERTIFICATION
14   SECURTEST, INC.; and DOES 1-
     10 inclusive,
15
16                Defendants.
17   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18           Based upon the parties’ Stipulation Regarding Continuance of Motion for
19   Class Certification and for good cause appearing,
20           IT IS HERE BY ORDERED that the motion for class certification hearing
21   date is continued to September 3, 2020.
22
     Dated: 3/12/2020
23
24                                                By:
                                                    Hon. Richard Seeborg, United States
25                                                  District Court Judge
26
27
28                                                              Case No. 3:18-cv-07344-RS
                                                                 [PROPOSED] Order Granting
                                                      o Continue Motion for Class Certification
